Citation Nr: 0616450	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning November 7, 2002, to 
November 6, 2003.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to April 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, that determined 
that the veteran was not eligible for treatment in the VA 
health care system without paying a copayment for a period 
beginning on November 7, 2002.

In the veteran's substantive appeal dated in June 2004, she 
requested a hearing before a Veterans Law Judge at the RO.  
However, she withdrew her hearing request in writing in July 
2004 and requested instead that her appeal be considered 
based on the evidence of record.


FINDINGS OF FACT

1.  The veteran applied for VA health care in November 2002 
and indicated that her income was below the means test 
threshold criteria for eligibility for cost-free care.

2.  In December 2003, verification of the veteran's income by 
the Internal Revenue Service/Social Security Administration 
(IRS/SSA) showed that it exceeded the 2001 income limit for 
entitlement to cost-free VA health care.

3.  VA notified the veteran of the income discrepancy and 
afforded her an opportunity to correct and verify 
income/assets for the year 2001.

4.  The veteran's household income exceeds the income 
threshold for entitlement to treatment in the VA health care 
system without a copayment requirement for the period from 
November 7, 2002, to November 6, 2003.




CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for the period beginning 
November 7, 2002, to November 6, 2003, have not been met.  
38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002); 
38 U.S.C.A. §§ 17.47, 3.271, 3.272 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, VCAA notice was provided to 
the veteran in the February 2004 statement of the case which 
was after the December 2003 determination on appeal.  
Therefore, it can be argued that the express requirements of 
the law as set out in Pelegrini have not been satisfied.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).

In this case, the HEC notified the veteran by letter dated in 
October 2003 of the income discrepancy, afforded her an 
opportunity to correct and verify the income she reported for 
the year 2001, and provided her with forms on which to verify 
income for that year.  The HEC sent the veteran another 
letter in November 2003 providing her with another 
opportunity to submit evidence to correct the reported income 
for 2001 and informing her of what action the HEC would take 
based on her reply or lack thereof.  The HEC also sent the 
veteran a statement of the case in February 2004 which 
provided her with a summary of the relevant facts and 
informed her of the provisions of law relevant to her appeal.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  To the extent that the 
Dingess/Hartman analysis can be analogously applied in any 
respect to the present case, any notice defect regarding the 
factors outlined in Dingess/Hartman constitutes harmless 
error in view of the Board's denial of this claim.  

With respect to the duty to assist in this case, the HEC 
provided the veteran with appropriate forms on which to 
correct and verify the income the veteran reported for the 
year 2001, encouraged her to respond to its letters 
requesting this information, and notified her of the action 
that would have to be taken under the law if she did not 
respond.  The veteran was also given the opportunity to 
request a Board hearing which she did request, but she later 
canceled her hearing request.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Law and Regulations

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a).  38 U.S.C.A. § 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  
Effective January 1, 2001, the income threshold for a veteran 
with no dependents was $24,304.  

Determinations with respect to attributable income shall be 
made in the same manner, including the same sources of income 
and exclusions from income, as determinations with respect to 
income are made for determining eligibility for pension under 
38 C.F.R. §§ 3.271 and 3.272 of this title.  The term 
"attributable income" means income for the calendar year 
preceding application for care, determined in the same 
manner, in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1); 
38 C.F.R. § 17.47(d)(4).

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

Facts

In the instant case, pertinent information from the veteran's 
claims file shows that she is a nonservice-connected veteran 
with no dependents.

In November 2002, the veteran applied for VA health care by 
signing VA Form 10-10F at a veterans service center, 
indicating that her income was below the means test threshold 
criteria for eligibility for cost-free care.  

In October 2003, the HEC notified the veteran that 
verification of her household income by the IRS/SSA showed 
that it exceeded the 2001 income limit for entitlement to 
cost-free VA health care and afforded her an opportunity to 
correct or verify income/assets for the year 2001.  The HEC 
also informed the veteran that her countable income for 2001 
could be reduced if she provided certain information to 
include "[c]opies of paid receipts or canceled checks for 
out-of-pocket medical experiences (physician, dentist, 
hospital, nursing home fees, health insurance premiums 
including Medicare premiums), prescription drugs and eye care 
not covered by health insurance."  

Later in October 2003, the veteran submitted VA Form 10-10EZ, 
providing her 2001 income.  In this regard, the veteran 
reported gross annual income of $17,937 and unearned income 
of $8,879.  She also submitted medical expenses for 2001 
totalling $1,920.  These medical expenses included a 
recumbent exercise bike and vitamins supplied by Naturtyme 
West, Avon Products, and BJ/s Wholesale Club.  The veteran 
did not submit copies of paid receipts or cancelled checks.

In a letter dated in November 2003, the HEC thanked the 
veteran for verifying her income and informed her that based 
on her verified income, her health care eligibility would be 
changed, requiring her to make copayments for medical care 
received during the period from November 7, 2002, to November 
6, 2003.  The HEC provided the veteran with another 
opportunity to provide an explanation and proof (such as W-
2's) of the reported income she felt was wrong.  She was 
given 30 days to submit such information.  

In a letter dated in November 2003, the veteran stated that 
the medical expenses she had previously sent in October 2003 
(totalling $1920) were "non-reimbursed" medical expenses.

In a December 2003 decision letter, the HEC reported that the 
veteran's income exceeded the 2001 income limit and changed 
her priority group, thus requiring her to make copayments for 
medical care received beginning on November 7, 2002.  In 
addition, the letter included an attachment which listed the 
means test used to classify claimants in 2001.  A veteran 
with no dependents had an income threshold of $24, 304.

In the notice of disagreement received in January 2004, the 
veteran explained that after being notified in early 2003 
that her classification was to be changed, she met with 
someone at the HEC who changed her classification back.  She 
said that after thinking that the problem had been resolved, 
she shredded all information that she did not need for her 
taxes including medical receipts.  

Discussion

As is evident from the above-noted facts, there is no dispute 
regarding the veteran's earned and unearned income for 2001 
that she provided on VA Form 10-10EZ, or that it exceeded the 
2001 income limit.  Rather, the veteran contends that her 
medical expenses for 2001 should be deducted from her 2001 
income despite the fact that she did not submit any receipts 
or corroborating evidence in support of these medical 
expenses.  In this regard, as noted above, she asserts that 
she shredded all supporting evidence only after being told by 
someone at the HEC that her classification regarding 
treatment in the VA health care system had been changed back 
to her not requiring a copayment. 

However, even assuming for arguments sake only, that the 
veteran submitted the corroborating evidence that the HEC 
requested, to include paid receipts of the listed expenses 
along with evidence that such expenses (including the 
vitamins and exercise bike) had been medically prescribed, 
her 2001 income still exceeds the income limits for 2001.  In 
other words, by deducting the veteran's claimed medical 
expenses of $1,920 for 2001 from her verified income for 
2001, she still exceeds the income limit for 2001 for a 
nonservice-connected veteran with no dependents.

Thus, because the evidence in this case shows that the 
veteran's income exceeded the 2001 income limit for 
entitlement to VA health care without a copayment requirement 
for a period from November 7, 2002, to November 6, 2003, the 
Board concludes that the veteran was required to pay the 
copayment for that period. Accordingly, the appeal must be 
denied.




ORDER

Entitlement to VA health care without a copayment requirement 
for a period from November 7, 2002, to November 6, 2003, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


